   Case 0:21-cr-60005-RKA Document 1 Entered on FLSD Docket 08/17/2020 Page 1 of 8

A0 91'
     (Rev.11/11) CriminalComplaint

                                 U NITED STATESD ISTRICT C OURT
                                                       forthe
                                            SouthernDistrictofFlorida
               United StatesofAmerica                    )
                           V.                            )
        LUIS ALBERTO PATINO LINARES                      )      CaseNo.
                    and                                  )                20-6363-5N0W
      GREGORIJERSON M ENDEZ PALACIOS                     )
                                                         )
                                                         )
                       Defendantr,
                                 ç
                                 .)

                                         CR IM INA L CO M PLA IN T
        1,thecomplainantin thiscase,statethatthefollowing istruetothebestofmy know ledgeand belief.
Onoraboutthedatets)of                 August15,2020          inthecounty of                Broward       inthe
    Southern        Districtof         Florida        ,t
                                                       hedefendantts)violated:
           CodeSection                                           Om nseDescription
18U.S.C.!554                            Smuggling Goodsfrom the United States
18U.S.C.j922(g)(5)                      Alien in Possession ofFirearms
31U.S.C.j5332                           BulkCash Smuggling Outofthe Uni ted States
        Thiscriminalcom plaintisbased on thesefacts:

SeeattachedAffidavitin SupportofCriminalComplalnt.


        W continuedontheattachedsheet.
                                                                                                 @



                                                                               Complainant'
                                                                                          ssi
                                                                                            gnature

                                                                          Jared Rine,SpecialAgent,HSI
                                                                                 Printednameand title

Sworn to and subscribed beforem etelephonically.

Date: August16,2020
                                                                                   Judge'
                                                                                        ssignature

city andstate:               FortLauderdale,Flori
                                                da                Lurana S.Snow,United StatesMagistrate Judge
                                                                                 Printed nameand title
Case 0:21-cr-60005-RKA Document 1 Entered on FLSD Docket 08/17/2020 Page 2 of 8




                  AFFIDA W T IN SU PPOR T O F CRIM INAL CO M PLM NT

         1,Jared Rine,being duly sw orn,do hereby depose and state:

                lam aSpeoialAgent(SA)withHomelandSecuritylnvestigations(HS1)andhave
  been so em ployed since Aprilof2003. Ihave participated in num erous crim inalinvestigations

  involving the exportofm erchandise,item s,orarticles contrary to law orregulation oftheU nited

  States.1am an investigativeorlaw enforcem entofficeroftheUnited Statesw ithin them eaning of
  Title 18 United StatesCode Section 251047),thatis,an offcerofthe United Stateswho is
  em pow ered by law to conductinvestigationsand m ake arrestsforoffensesenum erated in Titles18,

  19 and 31 oftheU nited StatesCode.

                The facts contained in this Affdavit are based on my personal know ledge and

  inform ation provided to m eby other1aw enforcem entofficers. ThisAv davitisbeingsubm itted for
  thelimitedpurposeofestablishingprobablecausethatLuisAlbertoPATINO LW ARES(PATINO
  LINARES)and GregoriJersonM ENDEZ PALACIOS (MENDEZ PALACIOS)didknowingly
  attemptto sm ugglefirearm sand am m unition from theU nited States,in violation ofTitle 18,United

  StatesCode,Section 554;and did illegally possessfirearm sand am munition inviolation ofTitle18,

  UnitedStatesCode,Section922(g)(5)(B):andthatMENDEZ PALACIOS,withintenttoevadea
  currency reporting requirem entunderTitle 31,United States Code,Section 5316, did know ingly

  concealmorethan $10,000 in currenoy and othermonetary instrumentson hisperson and in his
  conveyances,articles ofluggage,m erchandise,and other containers,and did attemptto transport

  such currency from a place inside the United Statesto a place outside ofthe United States, allin
Case 0:21-cr-60005-RKA Document 1 Entered on FLSD Docket 08/17/2020 Page 3 of 8




  violation of31U nited StatesCode,Section 5332.Thefadssetforth herein do notconstitutea1lthe

  factsknow n to 1aw enforcem entoftk ersregarding thism atter.

                                    RELEV A N T ST ATU TE S

                Title 18,United StatesCode,Section 554 (Outbound Smuggling),makesita
  crim e to fraudulently orknow ingly exportfirearm s and am m unition from the United States:

  çGW hoeverfraudulently or know ingly exports or sendsfrom the U nited States,or attem pts to

  exportorsendfrom theUnitedStates,anymerohandise,article,orobjectoontrarytoany1aw or
  regulation ofthe U nited States,orreceives,conceals,buys,sells,or in any m annerfacilitates

  the transportation, concealm ent, or sale of such m erchandise,   article or object,prior to
  exportation,know ing the sam e to be intended forexportation contrary to any law orregulation

  ofthe U nited States,shallbe fined underthistitle,im prisoned fornotm ore than 10 years, or

  both-''
         4.     Title18,UnitedStatesCode,Section922(g)(5),inpertinentparqmakesitacrime
  foranalienwhohasbeen admittedtotheUnitedStatesunderanonimmigrantvisato(i)ship or
  transportininterstateorforeignoommerce,anytirearm orammttnition;(ii)possessinoraffecting
  commerce,anyfirearm orammunition;and(iii)receiveanyfirearm orammunitionwhichhasbeen
                                                                                    '
  shipped ortransported in interstate com m erce.

         5.     Title18,UnitedStatesCode,Section5332(ttBulkCashSmugglingintooroutofthe
  UnitedStates''),inpertinentparqmakesitacrimeforanypersonwiththeintenttoevadeacurrency
  reporting requirementto iiknoWingly concealmore than $10,000 in currency orothermonetary
  instrum entson theperson ofsuch individualon in any conveyance,articleofluggage,m erchandise,

                                                    2
Case 0:21-cr-60005-RKA Document 1 Entered on FLSD Docket 08/17/2020 Page 4 of 8




  orothercontainer,and transports ortransfers orattem ptsto transportortransfersuch currency or

  m onetary instrum entsfrom aplacewithintheUnited Statesto aplaceoutsidethe United States. . ..''

  Concealm enton a person includesluggage,backpack,orothercontainercarried by such person.


                                FAC TS ESTABLISH ING PRO BABLE CAU SE

          6.       On August 15,2020,PA TINO LINA RES, a V enezuelan N ational,and M EN DEZ

  PA LACIOS,a VenezuelanN ational,attem ptedto departtheUnited Statesfrom theFortLauderdale-

  HollywoodIntemationalAirporqGeneralAviationFacility(GAF)aboarda1986Learjet55B,serial
  number129,tailnumberYV3441(sW iroraftYV3441''),whichisregisteredinVenezuela.At0935
  hours,MENDEZ PALACIOS filed a tlightplan from KFLL (FortLauderdale Hollywood
  InternationalAirport)toTVSA (ArgylelnternationalAirportinSt.VincentandtheGrenadines).
  From m ytraining and experience,1know thatpilotshavefiled tlightplanstothirdparty countriesto

  avoid detection oftheirultim atedestinationsto avoid scrutiny of1aw enforcem entauthorities.l
          7.      A ircraftY 73441departed thehanger,obtained fuelattheJetscapehangerand started
  to taxitotherunw ay.z M END EZ PA LA CIO S,thepilotoftheaircraft requested clearancefrom the

  controltow erfortaxito the runw ay. At approxim ately 1330 hours, United States Custom s and

  BorderProtection (CBP)Ofticersreferredtheprivateaircraftforinspection attheCustomsarea
  located atthe GAF.The airtrafficcontroltow eradvised AircraftY V3441to reportto the Custom s

  area atlocated attheG AF. Atthistim e,ratherthanproceeding to the Custom sarea asinstructed,


  1. Assetforth belowsduring avost-M iranda interview ,PATINO LINARES stated thatthe aircraftw asheadedto
  Venezuelaasitsultimatedestination.

  2.Jetscapeisabusinessthatprovidestwo privateterminalsforgeneralaviationtraffic, aircraA fuelingservices,and
  aircra: storagefacilitiesatFt.Lauderdale-l-
                                            lollywoodlnternationalAirport.
                                                        3
Case 0:21-cr-60005-RKA Document 1 Entered on FLSD Docket 08/17/2020 Page 5 of 8




  M EN DEZ PA LA CIO S turned theaircraftaround backto Jetscape andparked in frontofthehanger.

   M ENDEZ PALA CIO S exited the aircraftand drovehisvehicle to the Custom sarea atthe GAF.

                M EN DEZ PALACIOS arrived attheCustom sareaattheGAF and w asaskedwhere

  hisplanew aslocated. M EN D EZ PA LA CIO S stated to CBP thatA ircraftY v3zl4lw aslocatedback

  atJetscape. Atthistime,CBP and FAA drove to Jdscape to inspectthe aircraft. M ENDEZ

  PA LA CIO S rem ained atthe GAF and w asasked by CBP to declareany currency orgoodsthathe

  wasexportingfrom theU nited States.M EN DEZ PALA CIOS stated to the CBP oftk ersthathewas

  transporting approximately $8,000 ofU.S.currency to Venezuela from the United States.CBP
  offcersobserved largebundlesofU .S.currency in IWENDEZ PALACIOS'backpack and conducted

  a currency veritk ation count which established that M END EZ PA LA CIO S w as carrying

  approxilately $18,000ofU.S.ourrencyandanendorsedcheckforapproximately$2,618.53dollars.
   CBP ofticersalsodiscoveredapproximately $1,500ofU.S.Currencybundledintheprivateaircraft.

   Thisinspection resulted inthediscovery ofapproxim ately $20,000ofundeclaredU.S.currency.
         9.     Upon arrivaltotheaircraftto conductthe inspection,an FA A Inspectorapproached

  theAircraftY V3441and w itnessed PATW O LINARES neartheaircraft,along with a ground crew

  from Jetscape,rem oving boxesfrom the aircraft.TheFA A Inspectorrequested docum entrelatedto

  asafetyinspection.PATINO LINARES statedthathedidnotspeak English.TheFAA Inspector

  asked PATIN O LINA RES in Spanish fordocum entsrelated to asafety inspection. A gain,PATINO

  LW ARES stated thathe did notspeak English. A tthistim e,CBP officersarrived on scene and

  w itnessed the ground crew unloading the private aircraft CBP inspected the boxes that were

  offloaded and discovered casesofam m unition and firearm s. CBP observed approxim ately 50 or

  m oreboxesthathad been rem oved from the aircraftand witnessed aJetscape ground crew m em ber

                                               4
Case 0:21-cr-60005-RKA Document 1 Entered on FLSD Docket 08/17/2020 Page 6 of 8




  offload a .50 CalB arrettsniperrifle from the aircraft. Atthistim e,CBP ceasedthe offload.Upon

  inspection oftheA ircraftY V3441,CBP oftscersobservedthatthe aircraftwasfullyloaded,from the

  cockpitback to thelavatory,w ith casesand boxesofw eapons, am m unition and household goods.

         10.    Upon furtherinspection,itwasestablished the cargo thathad been contained w ithin

  AircraftY73441 included approximately eighty-two tirearms of various types and calibers,

  includingapproximatelyeighteen(18)rifles,six(6)shotguns,andffty-eight(58)pistols.lncluded
  among theritleswastheBarrett.50 calibersniperritle.Also included within thecargo thathad

  been contained w ithin the aforesaid aircraftw ere approxim ately 63,000 roundsofam m unition of
  variousm akesand caliber,body arm or,and a firearm silencer/suppressor.

         11.    PATIN O LINA RES w astransported to theGAF Custom sarea. HS1SpecialA gents

  responded to conductan interview ofPATIN O LINARES and M EN DEZ PALA CIOS. PA TW O

  LINARES andM EN D EZ PALA CIO S w ereadvisedoftheirAfm aJtzrights, verbally and in writing.

         12. PA TW O LW ARES w aived his M iranda rights and agreed to speak w ith 1aw
  enforcem entofficers.PATW O LINA RES,theco-pilotofA ircraftY V3441, statedthat,w hileinthe

  South Floridaareawith-inthepastthree(3)months,he and thepilot,MENDEZ PALACIOS,
  collectively purchased frearm s,am munition,body arm orand a suppressor. PA TIN O LINARES

  stated that these item s were purchased at the direction of M EN DEZ PA LACIOS. PA TINO

  LINA RES stated thatM EN DEZ PA LACIOS provided the fundsthatw ereused aspaym entforthe

  firearm s,am m unition,body arm orand suppressor.PA TW O LINARES stated that,duringthattime

  fram e,he and M EN D EZ PALA CIO S were residing together in an apartm ent in CoralSprings,

  Florida. PATIN O LINARES stated thathe and M END EZ PALA CIO S acquired these fireanus,

  silencer/suppressorand am m unition from private salessetup on the internet,along w ith purchases

                                                 5
Case 0:21-cr-60005-RKA Document 1 Entered on FLSD Docket 08/17/2020 Page 7 of 8




  from som e retaillocationsthroughoutthe South Florida area. PA TW O LW A RES stated that, on

  A ugust14 and 15,2020,he and M EN DEZ PALA CIOS transported the above-described firearm s

  and am m unition from the apartm ent in Coral Springs,Florida and loaded it onto the aforesaid

  aircraftforthe purpose of exporting those item s from the United States to V enezuela. PA TIN O

  LW ARES,the co-pilot,stated that,aftertheplane had been referred to the Customsareawhile

  taxiing toward takeoff,M END EZ PA LA CIOS instead returned to the Jetscape hanger and told

  PA TINO LINARES to unload theplane.

         13.    Therecordsofthe U .S.lm m igration and Custom sEnforcem entindicesreflectthat
  both PA TW O LINARES and M EN DEZ PA LACIOS are currently in theU nited Satespursuantto

  B 1/B2 visas. The B 1/B2 visa is a non-im m igrantvisa issued to a person w ho w antsto enterthe

  United Statestem porarily forbusiness,fortourism ,orforacom bination ofb0th purposes.Theseare

  non-im m igrantvisasthatprohibitpATm o LINARES andM EN DEZPALA CIO S from shipping or

  transporting,in interstate orforeign com m erce,orfrom possessing in oraffecting com m erce, any
  firearm orammunition,pursuanttoTitle18,United StatesCode,Section 92j(g)(5)(B).
                Theeventsdescribed abovetook placein Brow ard County,Florida,w hich isw ithin

  the Southern D istrictofFlorida. Based upon the foregoing,1subm itthatthere isprobablecauseto

  believethatPATIN O LIN ARES andM EN DEZ PA LA CIOS,didknow ingly andw illfully attem ptto

  smugglegoodsfrom theUnitedStates,specifically(i)srearmsandammunition,inviolationofTitle
  18,UnitedStatesCode,Section554,and(ii)bulkcashintheform ofU.S.currencywiththeintent
  toevadecurrencyreportingrequirements;and(2)didillegallypossessfirearmsandammunition,in
  violation ofTitle 18,United StatesCode,Section 922(g)(5)(B). M oreover,in addition to the
  outbound sm uggling violations,I subm itthatthere is additionalprobable cause to believe that

                                                 6
Case 0:21-cr-60005-RKA Document 1 Entered on FLSD Docket 08/17/2020 Page 8 of 8




  M EN DEZ PALA CIO S,w ith intentto evade acurrency reportingrequirem entunderTitle31,U nited

   States Code,Section 5316,did knowingly concealmore than $10,000 in currency and other
  m onetary instrum entson hisperson and in hisconveyances,articlesofluggage, m erchandise,and

   othercontainers,and did attem ptto transportsuch currency from aplacew ithin theU nited Statesto

  aplaceoutsideoftheUnited States,allinviolationofTitle3l,United StatesCode, Section 5332.

  FU RTHER AFFIAN T S          TH N AU GH T.




  Jared Ri e,SpecialA gent
  Homel d Security Investigations

  Sworn to and subscribed before m e telephonically this 16th day ofAugust,2020.



     RAN A S.SN O W
                       /.
  U NITED STA TES M A G ISTRATE JUD GE
